OPINION
PER CURIAM.
This is an appeal from an order of the superior court dismissing appellant’s petition for habeas corpus, the restraint of appellant’s liberty being the result of a governor’s warrant for arrest and extradition to Nevada. Appellant challenges the competency of the evidence adduced below to identify him as the person sought by the Nevada authorities.
A review of the record below convinces us that the appellant’s contentions are without merit and that there is sufficient evidence as to his identity to permit extradition herein. Therefore, the order of the superior court is affirmed.
DIMOND, J., not participating.